Title: To James Madison from Henry Dearborn, 29 September 1815 (Abstract)
From: Dearborn, Henry
To: Madison, James


                    § From Henry Dearborn. 29 September 1815, Farrese Inn, Green Spring. “Mrs. Dearborn & myself are on our way to Monticello, we intended paying our respects to yourself and Mrs Madison previous to our visit at Monticello, but being anxious to reach the end of our journey while the good weather continues & before the roads became worse, we have concluded to pass on, and to take the liberty of calling on you on our return.”
                